J-S40001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                             Appellee

                        v.

    ANTHONY ROBINSON,

                             Appellant                 No. 1686 WDA 2017


              Appeal from the PCRA Order Entered October 2, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0011413-2009

BEFORE: BENDER, P.J.E., MCLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED SEPTEMBER 16, 2019

        Appellant, Anthony Robinson, appeals pro se from the post-conviction

court’s order denying his first petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We dismiss this appeal because

Appellant’s brief fails to conform to our Rules of Appellate Procedure.

        We need not provide a lengthy discussion of the facts underlying

Appellant’s convictions.      Instead, we briefly note that the trial court found

Appellant guilty of third degree murder, 18 Pa.C.S. § 2502(c), carrying a

firearm without a license, 18 Pa.C.S. § 6106(a)(1), and conspiracy to commit

criminal homicide, 18 Pa.C.S. § 903(a)(1), following a bench trial. The trial

court sentenced Appellant to an aggregate term of 25-50 years’ imprisonment.

This Court affirmed Appellant’s judgment of sentence on June 11, 2014. See


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40001-19



Commonwealth v. Robinson, 105 A.3d 31 (Pa. Super. 2014). Appellant

subsequently filed a petition for allowance of appeal with our Supreme Court,

which was denied on December 30, 2014.                See Commonwealth v.

Robinson, No. 316 WAL 2014 (Pa. filed Dec. 30, 2014).

       On August 26, 2015, Appellant filed a timely, pro se, first PCRA petition.

The PCRA court appointed counsel to represent him. Counsel later petitioned

to withdraw and filed a no-merit letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). The PCRA court granted counsel’s petition

to withdraw and issued a Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s PCRA petition, to which Appellant filed a response. On October 2,

2017, the PCRA court entered an order denying Appellant’s PCRA petition.

       Appellant filed a timely notice of appeal from the October 2, 2017 order.

On March 14, 2018, the PCRA court directed him to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal within twenty-one days,

and advised him that any issue not properly included in the concise statement

would be deemed waived.           On April 5, 2018, Appellant appeared to file a

request for an extension of time to file his concise statement.1 On April 19,

2018, the PCRA court granted him an additional forty-five days to file his

____________________________________________


1 Although Appellant entitled this request as a “Motion for Extension of Time
to File Brief,” the PCRA court assumed that Appellant was intending to seek
an extension of time to file his concise statement. See PCRA Court Opinion
(PCO), 11/14/2018, at 1 (unnumbered pages).



                                           -2-
J-S40001-19



statement, but the record indicates that he failed to do so.2 The PCRA court

issued its Rule 1925(a) opinion on November 14, 2018.

       At the outset, we observe that Appellant’s brief contains substantial

defects. This Court has explained:
       Appellate briefs must conform materially to the requirements of
       the Pennsylvania Rules of Appellate Procedure, and this Court may
       quash or dismiss an appeal if the defect in the brief is substantial.
       Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super.
       2005); Pa.R.A.P. 2101. Although this Court is willing to construe
       liberally materials filed by a pro se litigant, a pro se appellant
       enjoys no special benefit. Accordingly, pro se litigants must
       comply with the procedural rules set forth in the Pennsylvania
       Rules of the Court. Commonwealth v. Lyons, 833 A.2d 245,
       251-52 (Pa. Super. 2003). “This Court will not act as counsel and
       will not develop arguments on behalf of an appellant.” Coulter
       v. Ramsden, 94 A.3d 1080, 1088 (Pa. Super. 2014).

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017).

       Pennsylvania Rule of Appellate Procedure 2111 provides, in pertinent

part, that:
       (a) General rule.--The brief of the appellant, except as otherwise
       prescribed by these rules, shall consist of the following matters,
       separately and distinctly entitled and in the following order:

          (1) Statement of jurisdiction.

          (2) Order or other determination in question.

          (3) Statement of both the scope of review and the standard
          of review.

          (4) Statement of the questions involved.

          (5) Statement of the case.


____________________________________________


2In fact, our review of the record demonstrates that Appellant has not filed a
concise statement to date.

                                           -3-
J-S40001-19


         (6) Summary of argument.

         (7) Statement of the reasons to allow an appeal to challenge
         the discretionary aspects of a sentence, if applicable.

         (8) Argument for appellant.

         (9) A short conclusion stating the precise relief sought.

         (10) The opinions and pleadings specified in paragraphs (b)
         and (c) of this rule.

         (11) In the Superior Court, a copy of the statement of errors
         complained of on appeal, filed with the trial court pursuant
         to Pa.R.A.P. 1925(b), or an averment that no order requiring
         a statement of errors complained of on appeal pursuant to
         Pa.R.A.P. 1925(b) was entered.

         (12) The certificates of compliance required by Pa.R.A.P.
         127 and 2135(d).

Pa.R.A.P. 2111(a) (emphasis added).

      Specifically, regarding the section containing the statement of the

questions involved, Rule 2116(a) states:
      The statement of the questions involved must state concisely the
      issues to be resolved, expressed in the terms and circumstances
      of the case but without unnecessary detail. The statement will be
      deemed to include every subsidiary question fairly comprised
      therein. No question will be considered unless it is stated
      in the statement of questions involved or is fairly
      suggested thereby. Each question shall be followed by an
      answer stating simply whether the court or government unit
      agreed, disagreed, did not answer, or did not address the
      question. If a qualified answer was given to the question,
      appellant shall indicate the nature of the qualification, or if the
      question was not answered or addressed and the record shows
      the reason for such failure, the reason shall be stated briefly in
      each instance without quoting the court or government unit below.

Pa.R.A.P. 2116(a) (emphasis added).      Omitting this section “is particularly

grievous since the statement of questions involved defines the specific issues




                                     -4-
J-S40001-19



this Court is asked to review.” Commonwealth v. Maris, 629 A.2d 1014,

1016 (Pa. Super. 1993).

        Further, with respect to the argument section, Rule 2119(a) sets forth

that:
        The argument shall be divided into as many parts as there are
        questions to be argued; and shall have at the head of each part--
        in distinctive type or in type distinctively displayed--the particular
        point treated therein, followed by such discussion and citation of
        authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).      This Court has declared that, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly inadequate

to present specific issues for review, a court will not consider the merits

thereof.” Tchirkow, 160 A.3d at 804 (citation omitted).

        Here, Appellant’s brief does not include, inter alia, a statement of

jurisdiction, a statement of the case, and a summary of the argument. It also

does not include a statement of the questions involved, impeding us from

discerning which specific issue(s) Appellant wishes us to review. Moreover,

what we presume to be Appellant’s argument section does not conform to the

requirements of Rule 2119(a), as he does not divide his argument into as

many parts as there are questions to be argued.            Instead, his argument

contains no parts, and is rambling, incoherent, and undeveloped.                 These




                                        -5-
J-S40001-19



defects preclude this Court from conducting in any meaningful review, and we

therefore dismiss Appellant’s appeal.3

       Appeal dismissed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2019




____________________________________________


3 Notwithstanding the defects in Appellant’s brief, we would nevertheless
deem any issue raised by him waived due to his failure to file a concise
statement pursuant to Rule 1925(b).          See Pa.R.A.P. 1925(b)(4)(vii)
(providing that issues not included in the statement are waived);
Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (“Our jurisprudence is
clear and well-settled, and firmly establishes that: Rule 1925(b) sets out a
simple bright-line rule, which obligates an appellant to file and serve a Rule
1925(b) statement, when so ordered; any issues not raised in a Rule 1925(b)
statement will be deemed waived….”).

                                           -6-